PER CURIAM.
This case is before the Court on a Rule Nisi dated September 17, 1973 issued to the Honorable Remus C. E. Allen, Attorney At Law of Tallahassee, Florida, directing him to show cause why he should not be held in contempt of this Court for his failure to prosecute this appeal in accordance with his professional responsibilities as attorney *588for the appellant in accordance with Florida Appellate Rules. The said Remus C. E. Allen has this date appeared before the Court and given an explanation as to why this appeal has not been properly prosecuted as required by law which explanation we find to be insufficient and without merit.
It is therefore the judgment of this Court that the said Remus C. E. Allen be and he is hereby adjudged to be in contempt of this Court for his failure in the premises and he is hereby publicly reprimanded for his failure to discharge the duties and requirements of his employment as attorney for appellant. The said Remus C. E. Allen is hereby directed to forthwith procure from appellant and file in this caused by Friday, October 5, 1973 appellant’s sworn written consent that this appeal be dismissed in default of which he is directed to proceed with the prosecution of this appeal taking the necessary affirmative actions to place this appeal in a proper posture for dismissal on the merits in accordance with the rules of this Court.
RAWLS, C. J., and SPECTOR, WIG-GINTON and JOHNSON, JJ., concur. (Sitting en banc).